Harper, J.
delivered the opinion of the Court.
This case is determined by a former decision of this Court, in the case of Brown v. Rogers, at Columbia, Spring Term, 1827. A person in possession of negotiable notes of an absent debtor may be made a garnishee in attachment, but not the maker of the notes. The probability is so great, that the absent dqbtor *442may have transferred negotiable notes, that it would be too great a [iartis}r¡p to COmpel the maker to pay the money, and resort indemnity, if he should be compelled to pay it over again. The motion is granted.